DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Regarding to Claims 1 and 11, the Applicant’s amended claims do not correspondent to the table 74 of the invention figure 3.  The amended claims said, “…sub-pixels of the same color among red, green, and blue sub-pixels showing the positive polarity at cross pixel points of an odd-numbered column and an odd-numbered row and an even-numbered column and an even-numbered row are displayed, and other sub-pixels are not displayed…”
By looking at table 74, the figure shows that, an odd-numbered column sub-pixels and an odd-numbered row sub-pixel the positive polarity of P11R+, P11B+, P13R+, P13B+, P31R+, P31B+, P33R+, and P33B+ show the sub-pixels are not displayed, and an even-numbered column and an even-numbered row the positive polarity of P22+, P22B+, P42R+, P42B+ show the sub-pixels are not displayed.  The other sub-pixels in odd-numbered column and even-numbered row sub-pixels and an even-numbered column and odd-numbered row are also not displayed.  
However, table 74 shows that ONLY the green sub-pixels are displayed in odd-numbered column and odd-numbered row sub-pixels are P11G+, P13G+, P31G+, and P33G+.  In addition, the ONLY green sub-pixels are displayed in even-numbered column and even-numbered row sub-pixels are P22G+ and P42G+ as show below.

    PNG
    media_image1.png
    856
    1085
    media_image1.png
    Greyscale

Therefore, the newly amended claims are confusing and contradicting to the Applicant’s invention in the specification paragraph [0034] as well as to the table 74 of figure 3 in the invention.  The Examiner suggesting Applicant to amended claims to read on table 74 of figure 3.  As of right now the newly amended claims do not make any senses.   
The Examiner would like to suggest the Applicant to amended claims 1 and 11 to match and read on the table 74 such as ….only green sub-pixels with positive polarity be turned on, and that other sub-pixels are off. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627